     Case 18-34214-bjh11 Doc 105 Filed 06/03/19                Entered 06/03/19 08:23:21           Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed May 31, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

     IN RE:                                           §
                                                      §
     NOBLE REY BREWING CO., LLC                       §        CASE NO 18-34214
                                                      §
                                                      §

                                            ORDER ON
                                    APPLICATION FOR AUTHORITY
                                TO EMPLOY ACCOUNTANT FOR DEBTOR


              ON this day, came on for consideration the Application to Employ filed by Noble Rey

     Brewing Co., LLC (“Noble”), seeking approval of the Court to allow Susan Cartmill (the “Firm”)

     to be accountants for the Debtor as more particularly set forth in the Application and Affidavit on

     file in this matter. No notice of hearing on said Application need be given and no objections have

     been filed that have not been withdrawn. Noble and the Firm have represented to this Court that the

     Firm holds or represents no interest adverse to the Debtor or its estate, that it is disinterested, and that

     its employment is in the best interest of the estate. It is therefore
Case 18-34214-bjh11 Doc 105 Filed 06/03/19            Entered 06/03/19 08:23:21        Page 2 of 2



       ORDERED, that Noble is authorized to employ the Firm as accountants for the Debtor

pursuant to 11 U.S.C. § 327(a), with all fees payable subject to interim and/or final application to

and approval of this Court; and it is further

       ORDERED, that the Firm shall comply in all respects with N.D. TX L.B.R. 2016.1 and the

Rules of the Court as set forth in the United States Bankruptcy Court Northern District of Texas

Attorney Desk Reference, including Appendix B thereof.



                                   # # # END OF ORDER # # #
